Citation Nr: 0724765	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in March 2003 and September 
2003 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

As originally developed for appeal, the claim included the 
additional issue of entitlement to a compensable evaluation 
for erectile dysfunction.  However, the veteran indicated in 
a June 2005 statement that he no longer wished to pursue that 
issue, and it was withdrawn and is no longer before the 
Board.  Therefore, consideration is limited to the issues 
listed on the first page of the present decision.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is managed by restricted 
diet and insulin without regulation of activities or 
hospitalization.

2.  The veteran's CAD is not shown to manifest a workload 
greater than 5 METs (metabolic equivalent), but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, DC 7005 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).


1.  Diabetes Mellitus

The veteran's diabetes mellitus has been rated under DC 7913, 
38 C.F.R. § 4.119 (2006).

Under DC 7913, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet or an 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if evaluated separately.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  See 38 C.F.R. § 4.119 (2006).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under DC 7913.  
Note 1 following 38 C.F.R. § 4.119 (2006).

Turning to the evidence of record, in a March 2003 rating 
action, service connection was granted for diabetes mellitus 
and a 20 percent evaluation was assigned, effective September 
24, 2001.  The veteran appealed the initial evaluation 
assigned.

Service connection was based on the veteran's presumed 
exposure to herbicides during his service in Vietnam and his 
subsequent development of diabetes.  In support of his claim 
are private treatment records dated between 1994 and 2002.  
The pertinent, and more recent, records show the veteran's 
treating physician repeatedly emphasized the importance of a 
low fat diet and regular aerobic exercise.  Laboratory 
findings during this time reflected elevated glucose levels.  
These records further reveal the veteran was insulin 
dependent.  

On VA examination in August 2003, the veteran gave a history 
of diabetes of 20 years duration.  He was on oral medication 
until 6 years ago when he was started on insulin.  Currently 
he was on Lantus insulin 28 units daily and Humalog insulin 
75/25 5-10 units before each meal.  His fasting blood sugars 
were 150.  The veteran was very active physically, working 
out three days a week lifting weights, doing stair steps and 
using a treadmill.  He was employed as a truck driver which 
also required lots of physical activity.  His glucose level 
was 154 mg/dL.  

During a subsequent VA examination in September 2004 it was 
noted that the veteran had been using an insulin pump for the 
last 11 months with blood sugars in the morning averaging 
around 120.  He reported that he quit his job in September 
2003 because it seemed to aggravate his diabetic control and 
he was too weak to undertake the strenuous activity of that 
job.  Additional diabetic symptomatology included 
retinopathy, numbness and tingling of the legs, and erectile 
dysfunction.  There was no restriction of exercise or 
activities and no reports of hospitalizations for 
ketoacidosis or hypoglycemic reactions.  

Also of record is a statement from the veteran's private 
treating physician dated in December 2004.  The veteran was 
under her care for diabetes with multiple complications 
including retinopathy and neuropathy.  She noted that the 
veteran had excellent blood sugar control now that he was no 
longer working and that his leaving his employment had been a 
clear health benefit.

During a RO hearing in June 2005 the veteran testified that 
he was able to control his diabetes through insulin and a low 
calorie diet.  He testified that his only physical 
restriction was that he was unable to lift weights, but he 
continued to walk on a treadmill to help with blood sugar 
levels and stay in shape.  His basic contention was that he 
warrants a higher evaluation because of his recent 
development of retinopathy and neuropathy as a result of his 
diabetes.  

The remaining VA outpatient treatment records dated 2004 to 
2006 show ongoing evaluation of the veteran's blood sugar 
levels with no restriction of exercise or activities.  There 
were no reports of hospitalizations for ketoacidosis or 
hypoglycemic reactions.

The pertinent evidence in conjunction with applicable law and 
regulations shows that, for the most part, the criteria for 
the 20 percent and 40 percent levels are similar, except for 
the determination as to whether the veteran's diabetes 
requires regulation of activities.

The record shows that the veteran's diabetes requires him to 
be on insulin and a modified diet, which warrants the current 
20 percent evaluation under DC 7913.  However, neither the 
August 2003 and September 2004 VA examination reports nor the 
outpatient records show that a doctor has determined that 
regulation of activities is medically required as necessary 
for a 40 percent rating.  

The Board is aware that the veteran has several diabetic 
complications and the record reflects the subsequent grant of 
service connection for claims (not currently on appeal) for 
diabetic neuropathy affecting both lower extremities, 
diabetic retinopathy and erectile dysfunction.  Each of these 
disabilities has been rated separately and the veteran has 
not submitted a notice of disagreement with the disability 
evaluations assigned.  Therefore, those rating evaluations 
are not currently on appeal.  As such, the manifestation of 
any secondary condition has no bearing on the rating for the 
veteran's diabetes mellitus; to hold otherwise would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 
(providing, in part, that evaluations of the same 
manifestations under different diagnoses [or, diagnostic 
codes], is to be avoided).  

Accordingly, an evaluation in excess of 20 percent is not 
warranted for diabetes mellitus.  The Board has considered 
the veteran's testimony in making this decision and considers 
his contentions credible insofar as he described his current 
symptoms and beliefs in the merits of his claim.  However, as 
a layperson, he is not competent to make medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, the clinical findings presented 
throughout the veteran's claim do not support an evaluation 
higher than 20 percent.  Under the circumstances, the Board 
concludes the current level of disability shown is 
encompassed by the rating assigned and with due consideration 
to the provisions of 38 C.F.R. § 4.7, a higher evaluation is 
not warranted.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the 20 percent disability rating for diabetes 
mellitus effective from the date of the initial grant of 
service connection.  The Board on review concurs with that 
rating.  The rationale set forth above, in determining that a 
rating in excess of 20 percent is not warranted, is the same 
as that used to determine that higher "staged" ratings are 
not warranted for an earlier time.  Thus, a rating in excess 
of 20 percent is not warranted for any portion of the time 
period in question.


2.  Coronary Artery Disease

The veteran's coronary artery disease has been rated under DC 
7005, 38 C.F.R. § 4.104 (2006).

Under DC 7005, for arteriosclerotic heart disease or coronary 
artery disease, a 10 percent evaluation is for assignment 
when a workload of greater than 7 METs, but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or continuous medication required.  A 30 percent 
evaluation contemplates a workload of greater than 5 METs, 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray.  A 60 percent evaluation is for coronary artery 
disease resulting in more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is for coronary artery 
disease resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2006).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Note 2, 38 C.F.R. 
§ 4.104.

Turning to the evidence of record, in a September 2003 rating 
action, service connection was granted for coronary artery 
disease and a 10 percent evaluation was assigned, effective 
May 2003.  The veteran appealed the initial evaluation 
assigned.

Service connection was based in part on a medical opinion 
from the veteran's treating private physician noting that the 
veteran had been under her care for diabetes management and 
had undergone triple bypass surgery and mitral valve 
replacement in July 2002.  She opined that the veteran's 
diabetes was one of the primary contributors to his premature 
coronary disease.  

Pertinent clinical records show that in June 2002 the veteran 
was evaluated for mitral regurgitation and increased amount 
of fatigue over the last 6 months.  He denied problems with 
shortness of breath, edema, orthopnea or PND (paroxysmal 
nocturnal dyspnea), nausea, or palpitations.  Cardiac 
examination revealed regular heart rhythm and a grade II-
III/IV systolic murmur.  An echocardiogram showed the left 
ventricle appeared to be enlarged and cardiac catheterization 
revealed coronary disease and moderate to severe mitral 
regurgitation.  In July 2002, the veteran underwent coronary 
bypass surgery and mitral valve replacement.  A post 
operative exercise test in October 2002 was mildly abnormal.  
At that time the veteran exercised a total of 9 minutes and 
11 seconds achieving a workload of 10.1 METs.  

On VA examination in August 2003, the veteran reported that 
he had no cardiac symptoms since his coronary artery bypass 
surgery and mitral valve replacement.  He was very active 
physically working out three days and was employed as a truck 
driver which requires lots of physical activity.  On 
examination there was a systolic click over the mitral valve.  
The veteran's cardiac status and prognosis were both 
described as good.  A METs estimate of 7-10 was given. 

During subsequent VA examination in September 2004, the 
veteran denied chest pain, but reported shortness of breath 
after one-half mile exertion.  He was able to exercise on a 
treadmill for 15 minutes twice a week.  He quit his job in 
September 2003 because it seemed to aggravate his diabetic 
control and he was too weak to undertake the strenuous 
activity of that job.  Heart rate was 76 with regular rhythm.  
There was grade II aortic systolic murmur.  The heart was not 
enlarged and a mitral click was heard.  The examiner reported 
a MET assessment of 5.5.

In December 2004, the VA examiner, who conducted the 
September 2004 VA examination, submitted an addendum to his 
earlier report.  The addendum was in response to a letter 
from the RO seeking clarification regarding an apparent 
discrepancy between the recent MET estimate of 5.5 and the 
last stress test which showed METs between 7 and 10.  The RO 
noted that it was not clear that the veteran underwent the 
appropriate testing to justify the September 2004 estimate 
and requested a current stress test to determine the actual 
METs level.  In response, the examiner reported that a 
resting echocardiogram was normal and an exercise tolerance 
test showed a MET of 7.8.

During a RO hearing in June 2005, the veteran testified that 
he was forced into early retirement because of his diabetes 
and CAD.  He testified that he worked for UPS as a truck 
driver for thirty years, which required, among other things, 
lifting packages.  His conditions made it extremely difficult 
to maintain stamina and strength.  He also mentioned that his 
diabetic retinopathy made driving extremely difficult.  

The remaining VA outpatient treatment records dated in 2003 
to 2006 showed continued evaluation and treatment for CAD.  

Based on this record, the Board finds that entitlement to a 
higher evaluation for the veteran's CAD is not warranted.  
The veteran is not shown to meet the schedular criteria 
compensated for the next higher 30 percent evaluation.  In 
particular, stress testing has shown that the veteran had a 
workload of 10.1 and 7.8 METs which exceed the maximum of 7 
for a 30 percent evaluation.  There was no evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-rays.  In the absence of such clinical 
findings, an evaluation in excess of the currently assigned 
10 percent evaluation is not established. 

The Board has considered the veteran's testimony in making 
this decision and considers his contentions credible insofar 
as he described his current symptoms and beliefs in the 
merits of his claim.  However, as a layperson, he is not 
competent to make medical determinations.  See Espiritu 
supra.  Moreover, the clinical findings presented throughout 
the veteran's claim do not support an evaluation higher than 
10 percent.  Under the circumstances, the Board concludes the 
current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  
The Board has again considered staged ratings, under 
Fenderson supra, but concludes that they are not warranted. 


Extraschedular Considerations

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
with respect to his diabetes and CAD in light of the Rating 
Schedule, and the Board has been similarly unsuccessful.  
Although it appears that the veteran's diabetes has not 
always been under such good control as it is currently, there 
is no evidence that either diabetes or CAD have caused 
repeated hospitalizations, or that there were any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  

Clearly, due to the nature and severity of the veteran's 
service-connected diabetes and CAD, interference with his 
employment is foreseeable.  However, there is no evidence 
that either disability interferes markedly with employment in 
a way not contemplated by the schedular rating.  The veteran 
worked on a full time basis as a truck driver, and his 
testimony at his 2005 hearing established that that he 
retired after 30 years of employment because of decreased 
strength and stamina.  However, there is nothing unusual for 
an individual with diabetes or CAD being unable to perform 
jobs requiring manual labor and the veteran is still 
employable for any type of work that does not require 
lifting.  Therefore, to the extent his CAD and diabetes 
mellitus resulted in him retiring early from a physically 
demanding job that is part of the consideration in assigning 
him 10 percent and 20 percent disability ratings 
respectively.  The Board also notes that the veteran receives 
separate compensation for neuropathy of both lower 
extremities, retinopathy, and erectile dysfunction, all 
secondary to diabetes mellitus, so there are no diabetic 
complications for which the veteran is not already assigned a 
disability rating.

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability ratings are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

Given the aforementioned, the preponderance of the evidence 
is against both claims and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in September 2002, June 2003, January 2004, 
and March 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  The letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An evaluation in excess of 10 percent for CAD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


